Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/749,299 filed on 01/22/2020. 

Response to Amendments
This is in response to the amendments filed on 11/29/2021. Independent claims 1, 11 and 18 have been amended. Claims 1-20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record ASHRAFI; Solyman et al., Pat. No.: US 10,708,046 B1 and KILIAN; Gerd et al., Pub. No.: US 2019/0373460 A1 individually or in combination do not disclose the invention as filed. ASHRAFI discloses a technique of generating a session key based on preshared key for a quantum computing. KILIAN discloses a technique of exchanging identifier between two parties and querying for the preshared key with the identifier.
What is missing from the prior art is – a technique where both transmitting and receiving parties has same session key for subsequent communication, wherein session keys derived independently by both parties, further, session keys based on a shared secret that was not distributed by a third party, or any other entity, including the transmitting and receiving parties and used to enable a post-quantum secure connection
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 11 and 18, and thereby claims 1, 11 and 18 are considered allowable. The dependent claims which further limit claims 1, 11 and 18 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491